DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-26 ae pending and under consideration on the merits.
Priority
This is a continuation of U.S. Patent Application No. 15/969,686, filed May 2, 2018, which is a continuation of U.S. Patent Application No. 14/764,959, filed on July 30, 2015, which is the U.S. National Stage of International Application No. PCT/US2014/014160, filed January 31, 2014, which claims the benefit of U.S. Patent Application No. 61/759,988, filed February 1, 2013. As such the effectively filed date for the instant application is February 1, 2013.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/27/2019 and 12/12/2019 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because in [0339] it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP § 608.01.
Statutory/Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1, 3-26 of this application is patentably indistinct from claims 1, 3-7, 9-27, of U.S. patent 10,480,031 (“031). Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Claim 1, of the instant application is directed to: A method for producing human retinal pigment epithelial (RPE) cells, comprising: (a) culturing human induced pluripotent stem cells (hiPSCs) in a human embryonic stem cell culture medium comprising human basic fibroblast growth factor (bFGF) and not containing ingredients obtained from non-human animals to produce small embryoid bodies of 200-500 cells; (b) culturing the small embryoid bodies from step (a) in a first medium comprising retinal induction medium (RIM) and rock inhibitor (RI), wherein the RIM comprises the Wnt inhibitor, a Nodal pathway inhibitor, Noggin, and 1 to 3% v/v knockout serum replacement, wherein the Nodal pathway inhibitor is SB-431542 or SB-505124, to form embryoid bodies that have increased efficiency of RPE differentiation; (c) culturing the embryoid bodies that have increased efficiency of RPE differentiation from step (b) on a matrigel coated tissue culture substrate-in a second medium comprising a retinal differentiation medium that does not comprise basic fibroblast growth factor (bFGF) and comprises Dickkopf-related protein 1 (DKK ), the Wnt inhibitor, a bFGF inhibitor, and Noggin, M Cycolopamine and 10 M of SU5402.  Claim 13, of the instant application is directed to:  The method of claim 1, wherein step (a) comprises culturing the cells in the presence of 1.5% v/v knock out serum replacement. 
1012-3-tS-1SFILED VIA EFSacid encoding a marker operably linked to a RPE cell specific promoter. Claim 17, of the instant application is directed to: The method of claim 17, wherein the retinal specific promoter is a tyrosinase promoter.  Claim 18, of the instant application is directed to: The method of claim 1, wherein the embryoid bodies are cultured in the first medium for 48 hours. Claim 19, of the instant application is directed to: The method of claim 1, wherein the embryoid bodies are cultured in the second medium for 18 to 24 days. Claim 20, of the instant application is directed to: The method of claim 19, wherein the embryoid bodies are cultured in the second medium for three weeks. Claim 21, of the instant application is directed to: The method of claim 1, wherein the differentiating RPE; cells are cultured in the third medium for 18 to 24 days. Claim 22, of the instant application is directed to: The method of claim 21, wherein the differentiating RPE cells are cultured in the third medium for three weeks.  Claim 23, of the instant application is directed to: The method of claim 1, wherein the cells are cultured in the fourth medium for 12 to 16 days.  Claim 24, of the instant application is directed to: The method of claim 23, wherein the cells are cultured in the fourth medium for two weeks. Claim 25, of the instant application is directed to: The method of claim 1, further comprising maintaining the RPE cells in the fourth medium and 5% v/v fetal serum.  Claim 26, of the instant application is directed to: The method of claim 25, comprising maintaining the RPE cells in fourth medium and 51% v/v fetal serum for six to eight weeks. While Claim 1 of “031, is directed to: A method for producing human retinal pigment epithelial (RPE) cells, comprising: (a) culturing human induced pluripotent stem cells (hiPSCs) in a human embryonic stem cell culture medium comprising human basic fibroblast growth factor (bFGF) and not containing ingredients obtained from non-M Cycolopamine and 10M of SU5402. Claim 14, of “031, is directed to:  The method of claim 1, wherein step (a) comprises culturing the cells in the presence of 1.5% v/v knock out serum replacement. Claim 15, of “031, is directed to:  The method of claim 1, wherein the tissue culture substrate is a transwell plate. Claim 16. The method of claim 1, further comprising expressing OCT4, SOX2, LIN28 and Nanog in a human fetal RPE cell to produce the human induced pluripotent stem cells. Claim 17. The method of claim 1, wherein the human induced pluripotent stem cells comprise a nucleic acid encoding a marker operably linked to a RPE cell specific promoter. Claim 18. The method of claim 17, wherein the retinal specific promoter is a tyrosinase promoter.  Claim 19. The method of claim 1, wherein the embryoid bodies are cultured in the first medium for 48 hours. Claim 20, of “031, is directed to: The method of claim 1 wherein the embryoid bodies are cultured in the second medium for 18 to 24 days. Claim 21, of “031, is directed to: The method of claim 20, wherein the embryoid bodies are cultured in the second medium for three weeks. Claim 22, of “031, is directed to: The method of claim 1, wherein the differentiating RPE cells are cultured in the third medium for 18 to 24 days. Claim 23, of “031, is directed to: The method of claim 22, wherein the differentiating RPE cells are cultured in the third medium for three weeks. Claim 24, of “031, is directed to: The method of claim 1, wherein the cells are cultured in the fourth medium for 12 to 16 days. Claim 25, of “031, is directed to: The method of claim 24, wherein the cells are cultured in the fourth medium for two weeks. Claim 26, of “031, is directed to: The method of claim 1, further comprising maintaining the RPE cells in the fourth medium and 5% v/v fetal serum. Claim 27, of “031 is directed to: The method of claim 26, comprising maintaining the RPE cells in the fourth medium and 5% v/v fetal serum for six to eight weeks. 

Non-Statutory/Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) 
Claims 1 and 2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. patent 10,480,031. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to: The method of claim 1, wherein the first medium comprises 3.5 to 9 mM of CKI-7. Claim 2, of the instant application is directed to: The method of claim 1, wherein the Wnt inhibitor is N-(2-aminoethyl)-5-chloroisoquinoline-8- sulfonamide (CK1-7), 3,5,7,8-Tetrahydro-2-[4-(trifluoromethyl)phenyl]-4H-thiopyrano[4,3- d]pyrimidin-4-one (XAV939) , Secreted frizzled-related protein (SFRP) 1, SFRP-2, SFRP-3, SFRP-4 or SFRP-5 SAS:amcl 09/27/19 5875563 E-251-2012-3-US-18FILED VIA EFS as claimed uses a CK1-7 that is specifically claimed in US Patent no “031 directed to: The method of claim 1, wherein the Wnt inhibitor is N-(2-aminoethyl)-5-chloroisoquinoline-8- sulfonamide (CK1-7). Since the specification of both instant application and “031 use Wnt inhibitor CK1-7 in the first medium, thus it would be obvious that characteristics of CK1-7 Wnt inhibitor would be same as they both have the same structure. Thus, the claims of “031 are structurally similar in scope for producing a desired effect, which is embraced by the breadth of the claim 2 in the instant application. Although claim 2 in this instant application is not identical to claim 2 of “031, claims 2 of “031 is directed to the same subject matter and fall entirely within the scope of claim 2 in this instant application.  In other words, claim 2 of “031 is anticipated by claim 2 in this instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
No claim is allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305.  The examiner can normally be reached on M-F 8:00-5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Jr. Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Magdalene K. Sgagias,
Art Unit 1632
/ANOOP K SINGH/Primary Examiner, Art Unit 1632